DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-29-21.
Claim 1 is amended.
Claims 9-15 are withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to Group II, non-elected without traverse.  Accordingly, claims 9-15 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 9-15 (see above) for allowing the case.
9-15. (Canceled)

Allowable Subject Matter	
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein a first Josephson amplifier or Josephson mixer is disposed within the first chip cavity and a second Josephson amplifier or Josephson mixer is disposed within the second chip cavity, wherein the first chip cavity and second chip cavity define a rectangular cavity in the one or more board layers, wherein the rectangular cavity comprises four sidewalls; and a coupler disposed on at least one of the one or more board layers, wherein the coupler comprises a first leg and a second leg; wherein the first leg is electronically coupled to the first Josephson amplifier or Josephson mixer and the second leg is electronically coupled to the second Josephson amplifier or Josephson mixer; and one or more circuit traces formed in the one or more board layers, wherein each circuit trace in the one or more circuit traces extend from a center of each sidewall of the four sidewalls, wherein the one or more traces define a cross shaped pattern in the one or more board layers.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848